Case 8:20-cv-01773-TPB-CPT Document 1 Filed 07/31/20 Page 1 of 7 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

DAVID POSCHMANN,
Plaintiff,
Vv.
CASE NO.
SUNSHINE COZY COTTAGES, LLC,
Defendant.
/
COMPLAINT

Plaintiff, David Poschmann, by and through his undersigned counsel, hereby sues the
Defendant, SUNSHINE COZY COTTAGES, LLC, for injunctive relief pursuant to the
Americans With Disabilities Act, 42 U.S.C. §12181, et seq. (the "ADA") and in support thereof
states as follows:

JURISDICTION
1. This court has subject-matter jurisdiction since this action arises pursuant to 28
U.S.C. § 1331 and §1343 and Plaintiff’s claims arise under 42 U.S.C. §12181 et seq. based upon
Defendant's violations of Title III of the ADA.
VENUE

2. Venue lies in this judicial district pursuant to 28 U.S.C. § 1391(b) (2) because
Defendant is a resident of this district and the facility, whose online reservation system is at issue
herein, is situated in this district.

PARTIES
3. Plaintiff, David Poschmann, is an individual who is over eighteen years of age and
sui juris. Plaintiff is disabled as such term is defined by the ADA and is substantially limited in

performing one or more major life activities due to the amputation of his right leg in 2012.
Case 8:20-cv-01773-TPB-CPT Document 1 Filed 07/31/20 Page 2 of 7 PagelD 2

Plaintiff uses a wheelchair to ambulate. Plaintiff drives his own specially equipped vehicle and
has a valid disabled parking permit from the Florida Department of Highway Safety and Motor
Vehicles. Defendant's online hotel reservation system fails to comply with any of the
requirements of 28 C.F.R. §36.302(e) and therefore Plaintiff's full and equal enjoyment of the
goods, services, facilities, privileges, advantages and/or accommodations offered thereon are
restricted and limited because of Plaintiff’s disability and will be restricted in the future unless
and until Defendant is compelled to cure the substantive ADA violations contained on its online
reservation system. Plaintiff intends to visit the online reservation system for Defendant's hotel
in the near future, and within thirty (30) days, to book a hotel room and utilize the goods,
services, facilities, privileges, advantages and/or accommodations being offered and/or to test the
online reservation system for compliance with 28 C.F.R. §36.302(e).

4. Defendant is the owner and operator of the Sunshine Cozy Cottages, located at
791 Gulf Boulevard in Indian Rocks Beach, Florida ("the Cozy Cottages"). The online
reservation system for the Cozy Cottages is found at www.sunshinecozycottages.com.

CLAIM FOR INJUNCTIVE RELIEF PURSUANT TO THE ADA

5. On July 26, 1990, Congress enacted the ADA explaining that the purpose of the
ADA was to provide a clear and comprehensive national mandate for the elimination of
discrimination against individuals with disabilities and to provide clear, strong, consistent,
enforceable standards addressing said discrimination, invoking the sweep of congressional
authority in order to address the major areas of discrimination faced day-to-day by people with
disabilities to ensure that the Federal government plays a central role in enforcing the standards
set by the ADA. (42 U.S.C. § 12101(6)(1)-(4)).

6. Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

Department of Justice, Office of the Attorney General, published revised regulations for Title III
Case 8:20-cv-01773-TPB-CPT Document 1 Filed 07/31/20 Page 3 of 7 PagelD 3

of the Americans With Disabilities Act of 1990 in the Federal Register to implement the
requirements of the ADA. Public accommodations, including places of lodging, were required to
conform to these regulations on or before March 15, 2012.

7. On March 15, 2012, new regulations implementing Title III of the ADA took
effect, imposing significant new obligations on inns, motels, hotels and other "places of
lodging". 28 C.F.R. §36.302(e) states:

"(1) Reservations made by places of lodging. A public accommodation that owns, leases
(or leases to), or operates a place of lodging shall, with respect to reservations made by any
means, including by telephone, in-person, or through a third party -

() Modify its policies, practices, or procedures to ensure that individuals with disabilities can
make reservations for accessible guest rooms during the same hours and in the same manner
as individuals who do not need accessible rooms;

(ii) Identify and describe accessible features in the hotels and guest rooms offered through its
reservations service in enough detail to reasonably permit individuals with disabilities to assess
independently whether a given hotel or guest room meets his or her accessibility needs;'

(iii) Ensure that accessible guest rooms are held for use by individuals with disabilities until all
other guest rooms of that type have been rented and the accessible room requested is the only
remaining room of that type;

(iv) Reserve, upon request, accessible guest rooms or specific types of guest rooms and ensure
that the guest rooms requested are blocked and removed from all reservations systems; and

(v) Guarantee that the specific accessible guest room reserved through its reservations service is
held forthe reserving customer, regardless of whether a specific room is held in response to
reservations made by others."

8. The Cozy Cottages is a place of public accommodation that owns and/or leases and

operates a place of lodging pursuant to the ADA. The Cozy Cottages has an online reservation

 

1 The United States Department of Justice, in "28 C.F.R. Appendix A to Part 36, Guidance on Revisions to ADA
Regulation on Nondiscrimimation on the Basis of Disability by Public Accommodations and Commercial Facilities",
provides a section-by-section analysis of 28 C.F.R. §36.302(e)(1). In its analysis and guidance, the Department of
Justice's official comments state that "information about the Hotel should include, ata minimum, information about
accessible entrances to the hotel, the path of travel to guest check-in and other essential services, and the accessible
route to the accessible room or rooms. In addition to the room information described above, these hotels should
provide information about important features that do not comply with the 1991 Standards." An agency's
interpretation of its own regulations, such asthe Department of Justice's interpretation of 28 C.F.R. §36.302(e)(1),
must be given "substantialdeference" and "controlling weight" unless it is "plainly erroneous or inconsistent with
the regulation." Thomas Jefferson Univ. v. Shalala, 512 U.S. 504,512, 1148.Ct. 2381, 129 L.Ed.2d 405 (1994).
Case 8:20-cv-01773-TPB-CPT Document 1 Filed 07/31/20 Page 4 of 7 PagelD 4

system whereby potential patrons may reserve a hotel room. The reservation system is subject to
the requirements of 28 C.F.R.§ 36.302(e) and Defendant is responsible for said compliance.

9. Most recently, during July, 2020 Plaintiff attempted to specifically identify and book
a guaranteed reservation for an accessible hotel room at the Cozy Cottages through the Cozy
Cottages’ online reservation system but was unable to do so due to Defendant's failure to comply
with the requirements set forth in paragraph 7.

10. Plaintiff is an advocate of the rights of similarly situated disabled persons and,
pursuant to Houston v. Marod Supermarkets, Inc., 733 F.3d 1323 (11th Cir. 2013), is a "tester"
for the purpose of asserting his civil rights, monitoring, ensuring, and determining whether
places of public accommodation, including online reservation systems for places of lodging, are
in compliance with the ADA.

11. Defendant has discriminated against Plaintiff by denying him access to and full and
equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations
offered through the Cozy Cottages’ online reservation system due to the substantive ADA
violations contained thereon.

12. The online reservation system for the Cozy Cottages encountered by Plaintiff when
he visited it failed to comply with any of the requirements of 28 C.F.R.§ 36.302(e)(1). When
Plaintiff visited the Cozy Cottages’ online reservation system he tried to make a reservation for
an accessible hotel room at the Cozy Cottages, since he requires an accessible hotel room due to
the amputation of his right leg, but it was not possible to make such a reservation. It was possible
to reserve a hotel room that was not accessible. For this reason Defendant has no policy, practice,
or procedure in place to ensure that individuals with disabilities can make reservations for
accessible hotel rooms during the same hours and in the same manner as individuals who do not

need accessible hotel rooms. This constitutes a violation of 28 C.F.R.§ 36.302(e)(1)(i). When
Case 8:20-cv-01773-TPB-CPT Document 1 Filed 07/31/20 Page 5 of 7 PagelD 5

Plaintiff visited the Cozy Cottages’ online reservation system he searched the site for the
identification and descriptions of accessible features at the Cozy Cottages and hotel rooms
offered through the reservation service so that he could assess independently whether the Cozy
Cottages or a specific hotel room met his accessibility needs in light of his disability but the
reservation service contained no such descriptions at all. This constitutes a violation of 28
C.F.R.§ 36.302(e)(1)(ii). In light of the foregoing, Defendant also necessarily violated 28 C.F.R.
§36.302(e)(1)ii)-(v) in that since the online reservation service does not describe any accessible
hotel room and does not, in turn, allow the reserving of such accessible hotel room, the Website
cannot hold such unavailable accessible hotel room in the reservation system until all other units
have been rented, block such unavailable accessible hotel rooms from the system once reserved,
and guaranty that such unavailable accessible hotel rooms will be held for the reserving customer
as required by sections (iil) - (v) respectively.

13. Plaintiff is without an adequate remedy at law and is suffering irreparable harm and
he reasonably anticipates that he will continue to suffer irreparable harm unless and until
Defendant is required to correct the ADA violations to the online reservation system for the
Cozy Cottages and maintain the online reservation system and accompanying policies in a
manner that is consistent with and compliant with the requirements of 28 C.F.R. §36.302(e).

14. Plaintiff has retained the undersigned counsel for the filing and prosecution of this
action and is entitled to recover reasonable attorneys’ fees, costs and expenses from Defendant,
including litigation expenses and costs pursuant to 42 U.S.C. §12205.

15. Pursuant to 42 U.S.C. § 12188(a), this Court is provided with authority to grant
injunctive relief to Plaintiff, including an Order compelling Defendant to implement policies,

consistent with the ADA, to accommodate the disabled, by requiring Defendant to alter and
Case 8:20-cv-01773-TPB-CPT Document 1 Filed 07/31/20 Page 6 of 7 PagelD 6

maintain its online reservation system in accordance with the requirements set forth in paragraph
7 above.”

WHEREFORE, Plaintiff, David Poschmann, requests that the Court issue a permanent
injunction enjoining Defendant from continuing its discriminatory practices, ordering Defendant
to implement policies, consistent with the ADA, to accommodate the disabled, through requiring
Defendant to alter and maintain the online reservation system for the Cozy Cottages in

accordance with the requirements set forth in paragraph 7 above, and awarding Plaintiff

 

2 The injunction, to be meaningfuland fulfill its intended purpose, should require Defendant to develop, and strictly
enforce, a policy requiring regular monitoring of its online reservations system. As rates and classes of hotel rooms
at the Cozy Cottages, and the numberand type of hotel rooms, beds, accommodations and amenities offered in the
various unit types change from time to time, the availability of accessible units must be re-dispersed across these
various price points, classes, as well as across units with disparate features (2010 ADA Standard 224.5). In light of
the foregoing, in addition to regular ongoing website maintenance and to reflect physical changes at the Cozy
Cottages, the online reservations system must continuously be updated to properly reflect and describe Defendant's
compliance with the substantive ADA Standards regarding accessible hotel rooms and cottages in accordance with
28 C.F.R. 36.302(e)(1).
Case 8:20-cv-01773-TPB-CPT Document 1 Filed 07/31/20 Page 7 of 7 PagelD 7

reasonable attorneys’ fees, litigation expenses, including expert fees, and costs.

s/Drew M. Levitt

DREW M. LEVITT
Florida Bar No: 782246
drewmlevitt@gmail.com
LEE D. SARKIN

Florida Bar No. 962848
Lsarkin@aol.com

4700 N.W. Boca Raton Boulevard, Ste. 302
Boca Raton, Florida 33431
Telephone (561) 994-6922
Facsimile (561) 994-0837
Attorneys for Plaintiff
